 



EXHIBIT 10.101
AMENDMENT GAAMD-STAR060407-002 to
PROVIDER MASTER SERVICES AGREEMENT
This Amendment GAAMD-STAR060407-002 effective as of June 1, 2007 between StarTek
USA, Inc. (“StarTek”), a Delaware corporation, and AT&T Mobility LLC, (“AT&T
Mobility”)a Delaware limited liability company, on behalf of itself and its
Affiliates, amends that certain Provider Master Service Agreement dated
January 1, 2002.
RECITALS
WHEREAS, AT&T Wireless Services, Inc. and StarTek entered into a Provider Master
Service Agreement on January 1, 2002 (the “MSA”);
WHEREAS the parties agree that AT&T Wireless Services, Inc. may assign the MSA
and all statements of work there under to AT&T Mobility;
WHEREAS AT&T Mobility and StarTek desire to amend the term of the MSA;
NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants contained
herein, the parties agree to amend the MSA as follows:

  1.   The MSA is hereby assigned from AT&T Wireless Services, Inc. to AT&T
Mobility LLC, which assumes all rights and obligations thereunder.

  2.   Section 8. “Term and Extension of Relationship” of the MSA is hereby
deleted in its entirety and it is replaced with the following:

“8. Term and Extension of Relationship
This MSA is effective as of March 21, 2002 (‘Effective Date’) and ends on
July 29, 2007.”

  3.   Except as amended by this Amendment GAAMD-STAR060407-002, the MSA and all
responsibilities are not otherwise modified, revoked or superseded and remain in
full force and effect.

IN WITNESS WHEREOF, the parties execute this Amendment as of the date stated
above.

     
AT&T Mobility LLC
  StarTek USA, Inc.
 
   
By: /s/ George Atchison
  By: /s/ A. L. Jones
 
   
Printed Name: George Atchison
  Printed Name: A. L. Jones
 
   
Title: Senior Contract Manager
  Title: President & CEO
 
   
Date: 6/8/07
  Date: 5/6/07

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T Mobility, StarTek, their
affiliated companies and their third party representatives, except under written
Agreement by the contracting Parties.

 

 



--------------------------------------------------------------------------------



 



AMENDMENT GAAMD-STAR060407-02 To
STATEMENT OF WORK
This Amendment GAAMD-STAR060407-02 effective as of June 1, 2007, between StarTek
USA, Inc. (“StarTek”), a Delaware corporation, and AT&T Mobility LLC, (“AT&T
Mobility”) a Delaware limited liability company, on behalf of itself and its
Affiliates, amends that certain Statement of Work dated April 1, 2004,
RECITALS
WHEREAS, AT&T Wireless Services, Inc. and StarTek entered into a Provider Master
Service Agreement on January 1, 2002 (the “MSA”);
WHEREAS, AT&T Wireless and StarTek agreed to assign the MSA to AT&T Mobility;
WHEREAS Amendment No. 001 to the MSA dated April 1, 2004 incorporated a
Statement of Work (“SOW”);
WHEREAS AT&T Mobility and StarTek desire to amend the term of the SOW;
NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants contained
herein, the parties agree to amend the SOW as follows:
1. IV. “Term” of the SOW is hereby deleted in its entirety and it is replaced
with the following:
“IV. ‘Term’ This SOW shall begin on April 1, 2004 (“Effective Date”) and end on
July 29, 2007.”
2. Except as amended by this Amendment GAAMD-STAR060407-02, the SOW is not
otherwise modified, revoked or superseded and remains in full force and effect.
IN WITNESS WHEREOF, the parties execute this Amendment as of the date stated
above.

     
AT&T Mobility LLC
  StarTek USA, Inc.
 
   
By: /s/ George Atchison
  By: /s/ A. L. Jones
 
   
Printed Name: George Atchison
  Printed Name: A. L. Jones
 
   
Title: Senior Contract Manager
  Title: President & CEO
 
   
Date: 6/11/07
  Date: 6/6/07

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T Mobility, StarTek, their
affiliated companies and their third party representatives, except under written
Agreement by the contracting Parties.

 

 